By the Court.
In an action to recover for injuries ■caused by the negligence of a railroad company in operating one of its trains, it is no defense that the company was carrying the plaintiff as an express messenger, under a contract with an express company, and that he was required *586by the nature of his employment to occupy a place, on the train more dangerous than was occupied by ordinary passengers. The messenger, in accepting his employment, took upon himself the risk of accidents incident to the nature of the business, but not the risks resulting from the negligence of the railroad company in the management of its trains.

Leave refused.